                             UNITED STATES DISTRICT COURT
                            SOUTHERN DISTRICT OF ALABAMA
                                  SOUTHERN DIVISION

LALEMANT NV,                                   :
                                               :
               Plaintiff,                      :
                                               :
v.                                             :      CIVIL ACT. NO. 1:20-cv-23-TFM-N
                                               :
ANTEX INTERTRADE, LTD.,                        :      FRCP 9(h)
in personam, and 50,000 METRIC TONS            :      In Admiralty
MORE OR LESS OF ANTHRACITE                     :
COAL ABOARD M/V STAR AQUILA,                   :
in rem,                                        :
                                               :
               Defendants.                     :

                                              ORDER

       Pending before the Court is Plaintiff Lalemant NV’s Notice of Dismissal. Doc. 8, filed

January 24, 2020. The Rules of Civil Procedure permit a plaintiff to voluntarily dismiss the action

without an order of the court “by filing a notice of dismissal before the opposing party serves either

an answer or a motion for summary judgment” or “a stipulation signed by all parties who have

appeared.” FED. R. CIV. P. 41(a)(1)(A). The notice of dismissal was filed before the opposing

party served either an answer or a motion for summary judgment. Consequently, by operation of

Fed. R. Civ. P. 41, this action has been dismissed in accordance with the notice. Therefore, this

case is dismissed without prejudice with each party to bear their own attorneys’ fees and costs.

       The previously issued arrest warrants are hereby CANCELLED, any remaining motions

are DENIED as moot, and the Clerk of the Court is DIRECTED to close this case.

       DONE and ORDERED this 28th day of January 2020.

                                               /s/ Terry F. Moorer
                                               TERRY F. MOORER
                                               UNITED STATES DISTRICT JUDGE



                                             Page 1 of 1
